Citation Nr: 0405418	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for attention deficit 
disorder/hyperactivity disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On October 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded VA sleep, 
psychiatric, and Persian Gulf 
examinations to determine whether the 
veteran has current sleep apnea and 
attention deficit disorder/hyperactivity 
disorder causally related to events in 
active service from January 1970 to 
September 1992.  The claims file should 
be made available to and reviewed by the 
examiners prior to the examinations.  

2.  The sleep and Persian Gulf 
examiner(s) should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
sleep apnea, if any, and the data for 
classification; b) whether it is as 
likely as not that current sleep apnea is 
causally related to: i) the veteran's 
service-connected bronchitis, allergic 
rhinitis, or any other service-connected 
disability; ii) an event during the 
veteran's service in the Persian Gulf 
from January 1990 to March 1991; iii) 
severe snoring after March 1991, which 
the veteran testified to in August 2002; 
iv) the veteran's reported history of 
frequent trouble sleeping at the June 
1975 periodic and June 1992 retirement 
examinations; or v) any other in-service 
event; and c) whether it is as likely as 
not that current sleep apnea is causally 
related to nonservice-connected alcohol 
abuse, cannabis use, or other misconduct.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

3.  The psychiatric and Persian Gulf 
examiner(s) should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) the 
medical classification, according to the 
DSM-IV, of the veteran's current 
attention deficit disorder/hyperactivity 
disorder, if any; b) whether it is as 
likely as not that current attention 
deficit disorder/ hyperactivity disorder 
is causally related to: i) the veteran's 
service-connected posttraumatic stress 
disorder, vascular headaches, or any 
other service-connected disability; ii) 
the school bus-pedestrian accident in 
Germany that resulted in the death of the 
veteran's young son in 1985; iii) an 
event during the veteran's service in the 
Persian Gulf from January 1990 to March 
1991; iv) the veteran's history of a 1973 
head injury at White Sand Missile Range, 
reported at the June 1992 retirement 
examination; or v) any other in-service 
event; and c) whether it is as likely as 
not that current attention deficit 
disorder/hyperactivity disorder is 
causally related to nonservice-connected 
alcohol abuse, cannabis use, or other 
misconduct.  Any opinions expressed by 
the examiner(s) must be accompanied by a 
complete rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



